a   .,c




                       E                    GENERAL




                                 January 24, 1962

          Honorable George Preston,Chairman
          Committee on Saving Taxes
          House of Representatives
          Austin, Texas                     Opinion No. WW-1247
                                           Re:   Authority under present
                                                 law to require recipients
                                                 of state welfare checks
                                                 and unemployment checks
                                                 to work for the propor-
                                                 tionate amount of any
                                                 they receive from the
                                                 State of Texas and re-
          Dear Mr. Preston:                      lated questions.
                   You have requested our opinion on the following ques-
          tions:
                        "1. Does this Committee have the auth-
                   ority under the provisions of the Resolution
                   to make recommendations to the Special Session
                   of the Legislature now in session?
                        “2 . Does the State have 'State' auth-
                   ority to require recipients of State Welfare
                   checks and unemployment checks to work for
                   the proportionate amount of money they re-
                   ceive from the State of Texas?
                        “3. Does Mr. John Winters, Director of
                   the Texas Department of Public Welfare, have
                   the authority, in the event the present Congress
                   enacts legislation on certain recommended re-
                   forms in the present welfare program, to pro-
                   ceed with placing these new reforms into
                   immediate operation, or, will this necessitate
                   a delay until the next Regular Session of the
                   Legislature?"
                   In answer to your first question, your committee
          was created by House Simple Resolution No. 140, First Called
Honorable George Preston, page 2.   (WW-1247)


Session, 57th Legislature, which states in one of its resolv-
ing clauses that:
         If
          . . . this Committee shall have the duty of
         determining any and all ways and means of re-
         ducing costs and eliminating waste and ex-
         travagances in Texas State Government opera-
         tions, and determining plans of operation for
         the various State departments, agencies and
         institutions whereby State services may be
         most economically and efficiently rendered to
         the people of this State; and reporting on
         these and other matters relative to reducing
         expenses of State Government to the House of
         Representatives before the convening of the
         next Regular Session of the Legislature; . . .'
         In vlew of the foregoing provisions you are advised
that the Committee does have the authority to make recommenda-
tions to the Special Session of the Legislature now in session
on the subject matter contained in House Simple Resolution
No. 140.
         We have carefully examined the Public Welfare Act and
the Texas Unemployment Compensation Act. Nowhere in these Acts
do we find any provision requiring recipients of State welfare
checks or unemployment checks to work for the proportionate
amount of any they receive from the State of Texas.
         Your second question is therefore answered in the
negative.
         The answer ;o your third question will be dependent
upon the amendments Congress enacts into law and we do not
have any pending congressional Acts before us at the present
time. We are therefore unable to categorically answer your
third question.

                        SUMMARY

              The Committee on Saving Taxes has
              the authority under the provisions
              of House Simple Resolution No. 140,
              First Called Session, 57th Legisla-
              ture, to make recommendations to
Honorable George Preston, page    3.     (WW-1247)


                the Special Session of the Legisla-
                ture now in session. There is no
                requirement in the Public Welfairc
                Act or the Texas Unemployment Cornlien-
                sation Act which requires recipients
                of State welfare checks or unemploy-
                ment checks to work for the propor-
                tionate amount of any they receive
                from the State of Texas.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas



JR:lg:zt                               Assistant Attorney General


APPROVED:
OPINION COMMITTEE
Howard W. Mays,Chairman

Thomas Burrus
Gordon Cass
Elmer McVey
Joe Osborn
Pat Bailey
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.